Citation Nr: 1518804	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include idiopathic pulmonary arterial hypertension and chronic obstructive pulmonary disorder (COPD), to include as due to asbestos exposure.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from February 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a notice of disagreement in February 2011 and was provided with a statement of the case in February 2013.  The Veteran perfected his appeal with a February 2013 VA Form 9.  

The Board notes that in a February 1955 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tuberculosis.  The RO then construed the Veteran's current claim for a lung condition as a new and material evidence claim.  However, as idiopathic pulmonary arterial hypertension and COPD are new diagnoses not previously adjudicated, they are considered new claims and new and material evidence is not necessary.  See Boggs v. Peake, 520 F.3d 1330, 1335-1336 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; rather, the two claims must be considered independently); Ephraim v. Brown, 82 F.3d 399, 402 (1996) (claims based on separate and distinct diagnosed diseases or injuries must be considered separate and distinct claims).

The Veteran testified at a Travel Board hearing in March 2015 and a copy of that transcript is of record. 

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2009 to April 2012.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lung condition, bilateral hearing loss and tinnitus are related to his military service.  

After a review of the Veteran's claims file, the Board finds that several relevant treatment records appear to be missing.  First, a December 2009 VA treatment record shows that hospitalization records were received from Jefferson Memorial Regional Hospital for pulmonary hypertension and pneumonia.  The November 2012 VA examination also notes that the Veteran was treated at Jefferson Memorial Hospital in Festus, Missouri regarding severe idiopathic pulmonary hypertension.  However, there are no medical records associated with the December 2009 hospitalization in the Veteran's claims file.  It appears that such documents are located in the Veteran's electronic VA treatment records as both the December 2009 VA treatment record and the November 2012 note reviewing such records.  Additionally, the November 2012 VA examination noted that the Veteran began treatment with the VA in 1999.  However, only a December 1998 chest x-ray is included in the claims file.  The next VA treatment record is dated March 2009.  Additionally, the February 2013 VA addendum opinion notes pulmonary function tests (PFTs) completed in December 2012, however, the most recent VA treatment records associated with the claims file are dated April 2012.  As such, a remand is necessary to obtain outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the February 2013 statement of the case references a February 2013 VA audiological addendum opinion.  However, a review of the Veteran's claims file shows that the addendum opinion has not been associated with the claims file.  Therefore, on remand, a complete copy of the February 2013 VA audiological addendum opinion must be added to the electronic record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated 1999 to the present.  

If and only if, the December 2009 records from Jefferson Memorial Regional Hospital are not included in the Veteran's VA treatment records, the Veteran should be asked to submit a necessary authorization to obtain those records.  

If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Upload a complete copy of the February 2013 VA audiology addendum report to the Veteran's electronic claims file.  

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




